Citation Nr: 9918048	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  99-09 350	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which resulted in an award 
of past-due benefits to the veteran.

By a decision dated in November 1996, the Board of Veterans' 
Appeals (Board) determined that no new and material evidence 
had been submitted to reopen a claim for service connection 
for exostosis of the feet.  The veteran appealed the Board's 
decision to the United States Court of Veterans  Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court).  By an order entered 
in March 1998, the Court vacated and remanded the Board's 
decision.  In July 1998, the Board remanded the matter to the 
RO.  In a May 1999 rating decision, the RO granted service 
connection for postoperative excision of congenital dorsal 
cuneiform exostosis of the feet, and awarded a 10 percent 
rating effective from July 11, 1994.

By a letter dated May 13, 1999, the RO notified the veteran 
and the attorney representing the veteran of the payment of 
past-due benefits and the referral of the file to the Board 
for a decision concerning the attorney's eligibility for 
payment of a fee for his services from the 20 percent or 
past-due benefits withheld by the RO.  They were given 30 
days within which to submit evidence or argument to the Board 
concerning the payment of attorney fees.  No response was 
received from either the veteran or his attorney.  The 
question of whether such withheld benefits should be paid to 
the veteran's attorney is now before the Board.


FINDINGS OF FACT

1.  A final Board decision which determined that no new and 
material evidence had been submitted to reopen a claim for 
service connection for exostosis of the feet was rendered in 
November 1996.

2.  The notice of disagreement which preceded the Board's 
November 1996 decision was filed in November 1994.

3.  The attorney was retained to represent the veteran on the 
issue of entitlement to service connection for exostosis of 
the feet in March 1997.

4.  Past-due benefits are payable based on the RO's May 1999 
rating decision which granted service connection for 
postoperative excision of congenital dorsal cuneiform 
exostosis of the feet, awarding a 10 percent rating effective 
from July 11, 1994.

5.  The total fee for the attorney's services is no more than 
20 percent of the past-due benefits associated with the claim 
of entitlement to service connection for postoperative 
excision of congenital dorsal cuneiform exostosis of the 
feet, and thus, is contingent on a resolution favorable to 
the appellant.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
and the Board may be executed have been met regarding the 
attorney's representation in the claim for service connection 
for postoperative excision of congenital dorsal cuneiform 
exostosis of the feet.  38 U.S.C.A. § 5904(c) (West 1991 & 
Supp 1998); 38 C.F.R. § 20.609(c) (1998).

2.  The criteria under which an attorney may be paid a fee 
for his service directly by VA from past-due benefits have 
been met.  38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998); 38 
C.F.R. § 20.609(h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1997); 38 C.F.R. § 20.609(c) (1998).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In this case, the attorney was retained to represent the 
veteran on the claim for service connection for exostosis of 
the feet in March 1997.  In March 1998, the attorney and the 
veteran signed a fee agreement concerning the attorney's 
representation of the veteran before the Board.  The 
agreement provides for a contingent fee of 20 percent of 
past-due benefits.

In September 1994, the RO notified the veteran of the denial 
of his claim for service connection for exostosis of the 
feet.  The veteran filed a notice of disagreement with the 
RO's decision in November 1994.  In a decision dated November 
21, 1996, the Board determined that no new and material 
evidence had been submitted to reopen the claim for service 
connection for exostosis of the feet.

The November 1996 Board decision is a final decision as to 
the veteran's entitlement to service connection for exostosis 
of the feet.  This decision was preceded by a NOD filed after 
November 18, 1988.  As the attorney was retained within one 
year of the November 1996 Board decision, he is able to 
charge a fee for his services concerning the issue of 
entitlement to pension benefits.  

The Board's November 1996 decision was vacated and remanded 
by the Court by order dated March 9, 1998.  Pursuant to a 
subsequent remand by the Board, the RO reconsidered and 
granted service connection for postoperative excision of 
congenital dorsal cuneiform exostosis of the feet by a rating 
decision in May 1999, and awarded a 10 percent rating, 
effective from July 11, 1994.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the award of 
benefits for postoperative excision of congenital dorsal 
cuneiform exostosis of the feet.  Past-due benefits is 
defined in 38 C.F.R. § 20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

In this case, the past-due benefits involve a lump sum 
payment representing the total amount of recurring cash 
payments that accrued between the effective date of the 
award, i.e., July 11, 1994, and the date of the grant of the 
benefit by the RO, i.e., May 4, 1999.  Thus, the attorney is 
entitled to payment of 20 percent of the amount accrued 
between those two dates.  This may differ from the amount 
withheld by the RO pending the Board's decision on the 
attorney's eligibility for payment.  As the fee totals no 
more than 20 percent of past-due benefits, it is presumed 
reasonable in the absence of evidence to the contrary.  See 
38 C.F.R. § 20.609(f) (1998).



ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA is established.  The attorney 
should be paid 20% of past-due benefits awarded the veteran 
pursuant to the RO's May 1999 rating decision.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


